.
DETAILED ACTION
Remarks
Applicant presents a communication filed 15 November 2022 responsive to the 24 August 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant:
amends claims 2, 6, 10, 12, 13 and 16-17;
cancels claims 18-20; 
adds new claims 21-23; 
amends paragraphs [0029], [0055], [0063], [0077], [0101], [0113], [0124] of the specification;
amends the abstract of the specification.
Claims 1-17 and 21-23 are pending. Claims 1 and 11 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
8.	Applicant argues with respect to claim that Barrett does not anticipate the method of the claim because, Applicant argues, Barrett does not teach a maintenance mode where the objective is to protect a dwelling. (Remarks, pp. 23-24). 
	Examiner respectfully points out in response that when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).  And the claim here requires selection of an element from a list of alternatives because it refers to “an occupied, standby, unoccupied or maintenance setting” (emphasis added). A maintenance setting is thus not necessarily required by the claim. Any one of the recited alternative settings will teach what is claimed. 
	Applicants argument with respect to the remaining claims by virtue of their similarity with claim 1, dependence from claim 1 or dependence from a similar claim are unpersuasive for the same reasons.
Priority
The Previous Action’s remarks with respect Applicant’s priority claim are withdrawn in view of the amendments to claims 10 and 16.
Specification
The Previous Action’s objections to the abstract and specification are withdrawn in view of Applicant’s amendments to the abstract and specification.
Drawings
The Previous Action’s objection to the drawings is withdrawn in view of Applicant’s amendments to the specification.
Claim Objections
The Previous Action’s objection to claim 13 is withdrawn in view of Applicant’s amendment to that claim.
Claims 1 and 11 are objected to for the following informalities:
Claim 1 refers to “the desired air quality” at line 9, which appears to be a typographical error that should perhaps read -a desired air quality- instead.
Claim 11 refers to “the desired air quality” in line 9, which appears to be a typographical error that should perhaps read -a desired air quality- instead.
Claim Rejections - 35 USC § 112	
The Previous Action’s § 112 rejection of claim 2 to is withdrawn in view of Applicant’s amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 17, the claim refers to “a computing system as recited in claim 1”, “the computer-executable instructions”, “the processor” and “the computing system.” There is insufficient antecedent basis for all these limitations in the claim and it is unclear to which previously recited elements, if any, the claim is referring. Claim 1 is a method claim, not a system claim. For the purposes of examination, the first five lines of claim 17 will be interpreted as -A method as recited in claim 1, further comprising- and each action of the claim will be construed as ending in “ing”, e.g., determining, instead of determine, establishing instead of establish, etc. Note that examiner is NOT suggesting claim language here and is merely explaining how Applicant’s indefinite claims are being interpreted for the purposes of examination since they are unclear as written.

Further as to claim 17, the claim refers to “the first duct pipe network” in the second to last line of the claim. However, the claim previous refers to “a first duct pipe network” at line 8 and claim 1, from which claim 17 depends, refers to “a first duct pipe network” at line 3. Accordingly, it is unclear to which first duct pipe network the second to last line of claim 17 is referring. For the purposes of examination of claim 17, the “first duct pipe network” in the second to last line of claim 17 will be interpreted as referring to the “first duct pipe network” of line 8 of claim 17 and the “first duct pipe network” of claim 1, which appears to correspond to the “second duct pipe network” of claim 17. Note that as above, examiner is NOT suggesting any particular claim language here.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett et al. (US 2010/0163633) (art of record – hereinafter Barrett).

As to claim 1, Barrett discloses a computer implemented method for controlling air quality in a building comprising a plurality of zones (see below) wherein: 
an air conditioning system receives air through a first duct pipe network connected to a plurality of return vents located in the building, (e.g., Barrett, par. [0003]: conventional heating, ventilating and/or air conditioning (UVAC systems) air register vents; Fig. 1 and associated text, par. [0030]: HVAC vents may include a return vent; par. [0032]: each HVAC vent may be disposed in a corresponding location in a building; par. [0074], return registers 123, 126 and 129 and an associated return duct return air to the heating/cooling device 103) and air from outside the building; (e.g., Barrett, par. [0073]: air is moved through the HVAC system by a blower. The air may be filtered and/or exchanged for outside air)
the air conditioning system conditions the temperature of the incoming air; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”).
the air conditioning system circulates the conditioned air to the plurality of zones through a second duct pipe network connected to an at least one register vent located in each of the plurality of zones; (e.g., Barrett, par. [0003]: a room or other portion “(for simplicity, collectively referred to as a ‘region’)” of a building; Fig. 1 and associated text, par. [0074]: conditioned air is carried by a series of ducts 110 to a plurality of HVAC vents, such as supply registers 113, 116, 120 and 128. One or more of the supply registers 113-120 and 128 may be in a given room. Each supply register may introduce conditioned air into its respective region)
the desired air quality in a zone may be configured with an occupied, standby, unoccupied, or maintenance setting; (e.g., Barrett, par. [0115]: region occupancy information may be used by the controller 613 to save energy by providing less than the usual amount of conditioned air into a region that has not been occupied for some time [the usual amount of conditioned air being an occupied setting, the less than usual amount being an unoccupied setting]; par. [0085]: controller 133-146 controls the amount of conditioned air introduced into its region in order to meet the desired temperature [air quality or part of it]) and 
the flow of conditioned air to a zone may be turned on or off based on the current air quality in the zone and the configured air quality for the zone (e.g., Barrett, par. [0079]: each register controller determines how much conditioned air to allow in its region based on information collected by the controller. This information may include the current temperature [current air quality, or part of it] of the region, a desired temperature [configured air quality, or part of it] of the region. Based on the determination of the amount of conditioned air required, each register controller determines when to operate its respective damper and an extent to which the controllable damper should be opened or closed [opening the damper turning on airflow, closing the damper turning airflow off]).

As to claim 2, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses:
 wherein a zone may comprise an enclosed area such as an individual room or a collection of rooms or hallway or a portion of an open area (par. [0003]: a room or other portion “(for simplicity, collectively referred to as a ‘region’)” of a building).

 As to claim 3, Barrett discloses the method of claim 1 (see rejection of claim 1), Barrett further discloses wherein: 
a zone may be configured with an occupied setting when it is occupied by at least one occupant; (e.g., Barrett, par. [0115]: region occupancy information may be used to save energy by providing less than the usual amount of conditioned air into a region that has not been occupied for some time [i.e., the usual amount of air will be provided when it is not unoccupied. Note that a room cannot be occupied by less than one occupant]). 
a zone may be configured with a standby, unoccupied, or maintenance setting when there are no occupants in the zone (see immediately above, the less than usual amount of air being an unoccupied setting).

As to claim 4, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses wherein: 
the air conditioning system is configured to heat at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
the current air quality in the zone is the current air temperature in the zone and the configured air quality for the zone is a configured air temperature for the zone; (e.g., Barrett, par. [0079]: the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region)
the flow of air into the zone is turned on when the air temperature in the zone is less than the configured air temperature for the zone; (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode at 906 control passes to 910. If at 910 the room is not hot enough [not hotter than the target (e.g., less than the configured temperature), see figure], control passes to 920, where the register is opened an incremental amount [opening the register being turning on the flow of air into the zone]) and 
the flow of air into the zone is turned off when the air temperature in the zone is greater than the configured air temperature for the zone (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode, control passes to 910. At 910, if the room is hotter [greater] than the target temperature, control passes to 923, at which the vanes of the register are closed an incremental amount [and see figure, the algorithm repeats after a delay, meaning the vent will eventually close completely if the temperature remains hotter than the target]).

As to claim 5, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses wherein: 
the air conditioning system is configured to cool at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
the current air quality in the zone is the current air temperature in the zone and the configured air quality for the zone is a configured air temperature for the zone; (e.g., Barrett, par. [0079]: the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region) 
the flow of air into the zone is turned on when the temperature in the zone is greater than the configured air temperature for the zone; (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will open if the room is hotter than (greater than) the target]) and 
the flow of air into the zone is turned off when the temperature in the zone is less than the configured air temperature for the zone (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will close (eventually completely) if the room remains not hotter than (e.g., less than) the target]).

As to claim 7, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), wherein a temperature sensor is located in each of the plurality of zones (e.g., Barrett, Fig. 1 and associated text, par. [0074]: one or more of the supply registers 113-120 and 128 may be in a given room; par. [0075]: one or more of the supply registers 113-120 and 128 includes a register controller 133, 136 and 140. Each register controller 133-140 measures the temperature of its respective region).

As to claim 8, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), Barrett further discloses:
 wherein the flow of conditioned air to a zone may be turned on or off by opening or closing the at least one register vent in the zone (e.g., Barrett, Fig. 1 and associated text par. [0071]: the register may have two states “(such as partially or fully closed and partially or fully open)” or may be step-wise or continuously variable between states [and see figure, if register vents 113, 116, 120 and 128 are closed, no conditioned air flows out of them into the zone in which they are located. The opposite is true if they are opened]).

As to claim 11, Barrett discloses a computing system comprising a processor and a memory, the memory storing data and computer-executable instructions that, when executed by the processor, (e.g., Barrett, par. [0262]) cause the computing system to condition and control the air quality in a building comprising a plurality of zones, (See below) wherein the computing system is configured to: 
condition the temperature of the air received through a first duct pipe network connected to a plurality of return vents in the building, (e.g., Barrett, Fig. 1 and associated text, (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”; par. [0074]: conditioned air is carried by ducts 110 to a plurality of HVAC vents; par. [0030]: HVAC vents may include a return vent; par. [0032]: each HVAC vent may be disposed in a corresponding location in a building; par. [0074], return registers 123, 126 and 129 and an associated return duct return air to the heating/cooling device 103) and air from outside the building; (e.g., Barrett, par. [0073]: air is moved through the HVAC system by a blower. The air may be filtered and/or exchanged for outside air)
circulate the conditioned air to the plurality of zones through a second duct pipe network connected to an at least one register vent in each of the plurality of zones; (e.g., Barrett, par. [0003]: a room or other portion “(for simplicity, collectively referred to as a ‘region’)”; Fig. 1 and associated text, par. [0074]: conditioned air is carried by a series of ducts 110 to a plurality of HVAC vents, such as supply registers 113, 116, 120 and 128. One or more of the supply registers 113-120 and 128 may be in a given room. Each supply register may introduce conditioned air into its respective region)
configure the desired air quality in a zone as an occupied, standby, unoccupied, or maintenance setting; (e.g., Barrett, par. [0115]: region occupancy information may be used by the controller 613 to save energy by providing less than the usual amount of conditioned air into a region that has not been occupied for some time [the usual amount of conditioned air being an occupied setting, the less than usual amount being an unoccupied setting]; e.g., Barrett, par. [0085]: controller 133-146 controls the amount of conditioned air introduced into its region in order to meet the desired temperature [air quality])
turn on or off the flow of conditioned air to a zone based on the current air quality in the zone and the configured air quality for the zone (e.g., Barrett, par. [0079]: each register controller determines how much conditioned air to allow in its region based on information collected by the controller. This information may include the current temperature [current air quality] of the region, a desired temperature [configured air quality] of the region. Based on the determination of the amount of conditioned air required, each register controller determines when to operate its respective damper and an extent to which the controllable damper should be opened or closed [opening the damper turning on airflow, closing the damper turning airflow off]).

As to claim 15, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), Barrett further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to:
turn on the flow of conditioned air into a zone by opening the at least one register vent in the zone or to turn off the flow of conditioned air into a zone by closing the at least one register vent in the zone (e.g., Barrett, Fig. 1 and associated text par. [0071]: the register may have two states “(such as partially or fully closed and partially or fully open)” or may be step-wise or continuously variable between states [and see figure, if register vents 113, 116, 120 and 128 are closed, no conditioned air flows out of them into the zone in which they are located. The opposite is true if they are opened]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12-14, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in view of Ols et al. (US 2014/0222241) (art of record – hereinafter Ols).

As to claim 6, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the desired air quality in a zone includes a desired air temperature and humidity level and the current air quality in a zone include a current air temperature and humidity level. 
However, in an analogous art, Ols discloses:
wherein the desired air quality in a zone includes a desired temperature and humidity level (e.g., Ols, par. [0131]: desired temperature 614 may contain a temperature value chosen by a user for one or more rooms; par. [0132]: desired humidity 616 may contain a humidity value chosen by a user for one or more rooms; par. [0104]: the position of damper 204 may be computed for obtaining desired climate conditions; par. [0216]: “climate (e.g., temperature, rate of airflow and/or humidity)”) and the current air quality in a zone include a current air temperature and humidity level (e.g., Ols, par. [0129]: the current climate of a room 113aa-113nm and/or zone 112a-112n “(i.e., current temperature 606, current humidity 608, and current airflow 610, cumulatively, or in varied combinations)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desired and current air quality of Barrett to include both a desired and current temperature and humidity level, as taught by Ols, as Ols would provide the advantage of a means of maintaining both a desired temperature and humidity level in a room. (See Ols, par. [0221]).

As to claim 12, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), Barrett further discloses wherein the computer-executable instructions that, when executed by the processor, further cause the computing system to: 
heat at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
determine the current air temperature in the zone; (e.g., Barrett, par. [0079]: the current temperature  of the region, a desired temperature  of the region)
turn on the flow of air into the zone when the air temperature in the zone is less than the desired air temperature for the zone; (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode at 906 control passes to 910. If at 910 the room is not hot enough [not hotter than the target (e.g., less than the desired temperature), see figure], control passes to 920, where the register is opened an incremental amount [opening the register being turning on the flow of air into the zone]) and 
turn off the flow of air into the zone when the air temperature in the zone is greater than the desired air temperature for the zone (e.g., Barrett, Fig. 9 and associated text, par. [0154]: if the HVAC system is in a heating mode, control passes to 910. At 910, if the room is hotter [greater] than the target [desired] temperature, control passes to 923, at which the vanes of the register are closed an incremental amount [and see figure, the algorithm repeats after a delay, meaning the vent will eventually close completely if the temperature remains hotter than the target]).
Barrett does not explicitly disclose to determine a desired air temperature for the zone based on the configured air quality for the zone.
However, in an analogous art, Ols dislcoses:
to determine a desired air temperature for the zone based on the configured air quality for the zone (e.g., Ols, par. [0196]: if the humidity adjustment is on, the temperature set point may be modified by the temperature required at the current humidity to obtain a perceived temperature that is the same user desired temperature 1022 at 50% RH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desired air temperature of Barrett such that it is based on a configured air quality for the zone, as taught by Ols, as Ols would provide the advantage of a means of keeping users more comfortable. (See Ols, par. [0088]).

As to claim 13, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), Barrett further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to: 
cool at least one of the plurality of zones in the building; (e.g., Barrett, par. [0073]: a furnace, heat pump, cooler and/or other device or combination of devices 103 heats or cools air that is moved through the HVAC system. “[T]he air is referred to herein as being “conditioned”, regardless of how the air is treated, i.e., heated, cooled, etc.”)
determine the current air temperature in the zone; (e.g., Barrett, par. [0079]: the current temperature  of the region, a desired temperature  of the region)
turn on the flow of air into the zone when the air temperature in the zone is greater than the desired air temperature for the zone; (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [and see figure, the vent will open if the room is hotter than (greater than) the target]) and 
turn off the flow of air into the zone when the air temperature in the zone is less than the desired air temperature for the zone (e.g., Barrett, par. [0154]: if the HVAC system is operating in heating mode, control passes to 910, otherwise control passes to 913; par. [0155]: if the HVAC system is operating in cooling mode, at 913 the comparison between the current room temperature [temperature in the zone] and the desired room temperature [configured air temperature, and see figure, the vent will close (eventually completely) if the room remains not hotter than (e.g., less than) the target]).
Barrett does not explicitly disclose to determine a desired air temperature for the zone based on the configured air quality for the zone.
However, in an analogous art, Ols discloses to:
determine a desired air temperature for the zone based on the configured air quality for the zone (e.g., Ols, par. [0196]: if the humidity adjustment is on, the temperature set point may be modified by the temperature required at the current humidity to obtain a perceived temperature that is the same user desired temperature 1022 at 50% RH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desired air temperature of Barrett such that it is based on a configured air quality for the zone, as taught by Ols, as Ols would provide the advantage of a means of keeping users more comfortable. (See Ols, par. [0088]).

As to claim 14, Barrett/Ols discloses the computing system as recited in Claim 13 (see rejection of claim 13 above), Barrett further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to:
determine the temperature in the zone based on a temperature reading from a temperature sensor located in the zone (e.g., Barrett, Fig. 1 and associated text, par. [0074]: one or more of the supply registers 113-120 and 128 may be in a given room; par. [0075]: one or more of the supply registers 113-120 and 128 includes a register controller 133, 136 and 140. Each register controller 133-140 measures the temperature of its respective region).

As to claim 21,  Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above) but does not explicitly disclose wherein the computer executable instructions that, when executed by the processor, further cause the computing system to: determine the current air quality in a zone as the current air temperature and humidity level in the zone; and determine the configured air quality in a zone as a desired air temperature and humidity level for the zone.  
However, in an analogous art, Ols discloses:
wherein the computer executable instructions that, when executed by the processor, further cause the computing system (e.g., Ols, Figs. 8A, 8B and associated text) to: 
determine the current air quality in a zone as the current air temperature and humidity level in the zone; (e.g., Ols, par. [0129]: the current climate of a room 113aa-113nm and/or zone 112a-112n “(i.e., current temperature 606, current humidity 608, and current airflow 610, cumulatively, or in varied combinations)”) and 
determine the configured air quality in a zone as a desired air temperature and humidity level for the zone (e.g., Ols, par. [0104]: the position of damper 204 may be computed for obtaining desired climate conditions; par. [0216]: “climate (e.g., temperature, rate of airflow and/or humidity)”; par. [0123]: desired temperature 614, desired humidity 616, desired airflow 618).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current and configured air quality of Barrett to include both a desired and current temperature and humidity level, as taught by Ols, as Ols would provide the advantage of a means of maintaining both a desired temperature and humidity level in a room. (See Ols, par. [0221]).

As to claim 23, Barrett/Ols discloses the computing system as recited in Claim 21 (see rejection of claim 21 above), but Barrett does not explicitly disclose wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to increase or decrease the humidity level of the conditioned air.
However, in an analogous art, Ols discloses:
wherein the computer- executable instructions that, when executed by the processor, further cause the computing system (e.g., Ols, Figs. 8A, 8B and associated text) to increase or decrease the humidity level of the conditioned air (e.g., Ols, par. [0168]: code 834 may include instructions for analyzing whether to implement directives and settings associated with components of system 100 “(e.g., the positions of the air register 114aa-114nm, the on/off state of devices within heating/AC system 104m and a degree in change in settings required to obtain a desired climate)”; par. [0216]: “climate (e.g., temperature, rate of airflow and/or humidity)”; par. [0046]: heating/AC system 104 may include humidifiers [humidifiers necessarily increasing the humidity level of air, turning it off would decrease the humidity level of the air]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrett to include instructions to cause the computing system to increase or decrease the humidity level of the conditioned air, as taught by Ols, as Ols would provide the advantage of a means of maintaining a desired humidity level in a room. (See Ols, par. [0221]).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in view of Bash et al. (US 7,568,360) (art of record – hereinafter Bash).

As to claim 9, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the return vents have an integrated fan which may be turned on to assist with the re-circulation of air.  
However, in an analogous art, Bash discloses:
wherein the return vents have an integrated fan which may be turned on to assist with the re-circulation of air (e.g., Bash, Fig. 1b and associated text, col. 7 ll. 48-50: room 100 includes a ceiling 152 configured to provide a space 154 or plenum for the heated airflow 126 to be returned to the AC unit 114a [and re-circulated, see figure]; col. 8 ll. 4-6: secondary vent tiles 130d and 130e [return vents] are depicted as directing airflow from the room 100 into the space 154; col. 5 ll. 52-55: secondary vent tiles 130a-130n may each include controllable fans 136 [necessarily may be turned on]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the return vents of Barrett by incorporating an integrated fan, as taught by Bash, as Bash would provide the advantage of a means of reducing the energy required to condition the zone.  (See Bash, col. 5 ll. 45-50, col. 2 ll. 27-43).

As to claim 22, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above), but does not explicitly disclose wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to turn on an integrated fan in at least one of the plurality of return vents to assist with the re- circulation of air.  
However, in an analogous art, Bash discloses:
wherein the computer-executable instructions that, when executed by the processor, further cause the computing system to turn on an integrated fan in at least one of the plurality of return vents to assist with the re-circulation of air (e.g., Bash, Fig. 1b and associated text, col. 7 ll. 48-50: room 100 includes a ceiling 152 configured to provide a space 154 or plenum for the heated airflow 126 to be returned to the AC unit 114a [and re-circulated, see figure]; col. 8 ll. 4-6: secondary vent tiles 130d and 130e [return vents] are depicted as directing airflow from the room 100 into the space 154; col. 5 ll. 52-55: secondary vent tiles 130a-130n may each include controllable fans 136; col. 7 ll. 3-5: controller 140 may comprise software configured to operate on a computing device; col. 10 ll. 39-41, 46-47: the controllers of secondary vent tiles 130a-130n may comprise PID controllers. Controller 140 may transmit signals to the controllers of secondary vent tiles 130a-130n; col. 8 ll. 43-45: the PID controller 202 may transmit the signal to the secondary vent tile; col. 8 ll. 53-56: secondary vent tile 130a may include a fan operable to activate when the signal strength is sufficiently high and deactivate when the signal strength is sufficiently low).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the return vents of Barrett by incorporating an integrated fan, as taught by Bash, as Bash would provide the advantage of a means of reducing the energy required to condition the zone.  (See Bash, col. 5 ll. 45-50, col. 2 ll. 27-43).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in further view of Frey et al. (US 5,481,481) (art of record – hereinafter Frey).

As to claim 10, Barrett discloses the method of Claim 1 (see rejection of claim 1 above), but does not explicitly wherein air outside of the building may obtained by opening a window in a zone or a vent that draws air from outside the building for conditioning by the air conditioning system.
However, in an analogous art, Frey discloses:
 wherein air outside of the building may obtained by opening a window in a zone or a vent that draws air from outside the building for conditioning by the air conditioning system (e.g., Frey, Fig. 4 and associated text, col. 7 ll. 43-46: dampers 402, 423, 425 are provided in ducts 401, 424, 422 in order to regulate the quantity of outside air, return air and relief air that flows therein [see figure, damper 402 is located in a duct between incoming outside air and the air conditioning system (cooling coil 404 and heating coil 406). Dampers necessarily open to allow for the passage of air and opening damper 402 will provide outside air into the system as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrett by incorporating obtaining air outside a building by opening a damper connected to a duct pipe between the air conditioning system and a vent, as taught by Frey, as Frey would provide the advantage of a means of regulating the amount of outside air provided to the air conditioning system.  (See Frey, Fig. 4, col. 7 ll. 43-46).

As to claim 16, Barrett discloses the computing system as recited in Claim 11 (see rejection of claim 11 above) and further discloses wherein the computer- executable instructions that, when executed by the processor, further cause the computing system to perform its functions (see rejection of claim 1 above) but does not explicitly disclose to: obtain air from outside of the building by opening a window in a zone or opening a vent that draws air from outside the building for conditioning by the air conditioning system.
However, in an analogous art, Frey discloses to: 
obtain air from outside of the building by opening a window in a zone or opening a vent that draws air from outside the building for conditioning by the air conditioning system (e.g., Frey, Fig. 4 and associated text, col. 7 ll. 43-46: dampers 402, 423, 425 are provided in ducts 401, 424, 422 in order to regulate the quantity of outside air, return air and relief air that flows therein [see figure, damper 402 is located in a duct between outside air and the air conditioning system (cooling coil 404 and heating coil 406). Dampers necessarily open to allow for the passage of air and opening damper 402 will provide outside air into the system as shown in the figure]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the functions of Barrett to include obtaining air outside a building by opening a damper connected to a duct pipe between the air conditioning system and a vent, as taught by Frey, as Frey would provide the advantage of a means of regulating the amount of outside air provided to the air conditioning system.  (See Frey, Fig. 4, col. 7 ll. 43-46).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 2010/0163633) in further view of Brown et al. (US 2015/0354845) (art of record – hereinafter Brown).

As to claim 17, Brown discloses a computing system as recited in Claim 1 (see rejection of claim 1 above), Brown further discloses to:
receive re-circulated air through a second duct pipe network connected to an at least one return vent associated with the first zone; (e.g., Brown, Fig. 1 and associated text, par. [0074] return registers 123, 126 and 128 and an associated return duct 130 return air to the heating/cooling device [where it is recirculated, see below]; par. [0003]: conventional heating, ventilating and/or air conditioning (UVAC systems) air register vents; par. [0030]: HVAC vents may include a return vent; par. [0032]: each HVAC vent may be disposed in a corresponding location in a building; par. [0074]: locations of a building, such as in walls of rooms) and 
condition the received re-circulated air and establish the desired air quality in the second zone by supplying the conditioned air through the first duct pipe network connected to the at least one register vent in the first zone (e.g., Brown, Figure 1 and associated text, par. [0074]: the conditioned air is carried by a series of ducts 110 to a plurality of HVAC vents, such as supply registers 113, 116, 120 and 128. One or more supply registers may be in a given room. Each supply register may introduce conditioned air into its respective region. Return registers 123, 126 and 129 return air to the heating/cooling device 103; par. [0073]: a furnace, heat pump, cooler and/or other device or devices 103 heats or cools the air that is then moved through the HVAC system by a blower [and see figure, all the air from return registers 123, 126 and 129 circulated back into Furnace Heatpump or Cooler 103 where it is re-circulated by blower 106 though all supply registers 113, 116, 120 and 128 into their respective regions]; par. [0085]: register controller 133-146 controls the amount of conditioned air introduced into its region or withdrawn form its region in order to meet the desired temperature).
Barrett does not explicitly disclose wherein the computer-executable instructions that, when executed by the processor, further cause the computing system to determine an occupancy for each of the plurality of zones; establish a desired air quality in each of the plurality of zones by supplying conditioned air to the plurality of zones through a first duct pipe network connected to an at least one register vent in each of the plurality of zones; determine that a first zone of the plurality of zones has become unoccupied and a second zone of the plurality of zones has become occupied; turn off the flow of conditioned air to the first zone and turn on the flow of conditioned air to the second zone.
However, in an analogous art, Brown discloses
wherein the computer-executable instructions that, when executed by the processor, (Brown, par. [0030]: a computer implemented control mechanism [necessarily comprising a processor, memory and instructions executed but the processor that cause the processor to perform its functions]) further cause the computing system to 
determine an occupancy for each of the plurality of zones; (e.g., Brown, Fig. 3 and associated text, par. [0032]: occupied-room occupancy detector 308 detects a person in an occupied room 312; par. [0033] unoccupied-room occupancy detector 307 does not detect any people in unoccupied room 311)
establish a desired air quality in each of the plurality of zones by supplying conditioned air to the plurality of zones through a first duct pipe network connected to an at least one register vent in each of the plurality of zones; (e.g., Brown, Fig. 3 and associated text, par. [0035]: the system is capable of use of multiple heating and cooling units such that various temperatures may be achieved in different spaces; par. [0031]: incoming air 212 flows into the ducts [first duct pipe network, see figure]. The air 212 passes thorough cooling unit 302, and the heating unit 303 [conditioning the air. And see figure, the conditioned air passes through dampers 305 and 306 (if opened) and into zones 311 and 312])
determine that a first zone of the plurality of zones has become unoccupied and a second zone of the plurality of zones has become occupied; (e.g., Brown, Fig. 3 and associated text, par. [0031]: occupied-room occupancy detector 308 detects a person in occupied room 312 and signals occupied-room damper 306 to open [turn on the flow of conditioned air into zone 312]; par. [0033]: unoccupied-room occupancy detector 307 does not detect any people in unoccupied room 311 and signals unoccupied-room damper 305 to close [turn off the flow of conditioned air into zone 311])
turn off the flow of conditioned air to the first zone and turn on the flow of conditioned air to the second zone; (see immediately above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown to include determining an occupancy of each zone, establishing a desired air quality in the zones by supplying conditioned air to them through pipe network and vent in each zone, turning off the flow of conditioned air when a zone becomes unoccupied and turning off the flow of conditioned air when a zone becomes occupied, as taught by Brown, as Brown would provide the advantage of a means of improving HVAC efficiency. (See Brown, par. [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 11AM - 7:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196